Citation Nr: 1342430	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  11-26 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for carpal tunnel syndrome.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for arthritis of the back.

5.  Entitlement to service connection for open angle glaucoma.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1950 to December 1953.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Philadelphia, Pennsylvania RO.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for gout and for arthritis of the back are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  In October 2013, prior to the promulgation of a decision in the matters, the Board received notification from the Veteran that he was withdrawing his appeal in the matters of service connection for diabetes mellitus and carpal tunnel syndrome; there is no question of fact or law in these matters remaining for the Board to consider.

2.  Glaucoma was not manifested in service, and any current glaucoma is not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran are met with respect to the claims of service connection for diabetes mellitus and carpal tunnel syndrome; the Board has no further jurisdiction in the matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  Service connection for glaucoma is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal and dismissal

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a SOC is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In September 2011, the Veteran filed a substantive appeal perfecting his appeal in the matters of the service connection for diabetes mellitus, carpal tunnel syndrome, gout, arthritis of the back, and open angle glaucoma.  In October 2013, the Veteran testified that he was withdrawing the matters regarding diabetes mellitus and carpal tunnel syndrome.  See October 2013 Travel Board hearing transcript.  As the Veteran has withdrawn his appeal in such matters, there remain no allegations of error of fact or law for appellate consideration in the matters of service connection for diabetes mellitus and carpal tunnel syndrome.  Accordingly, the Board has no further jurisdiction in these matters, and the appeal in the matters must be dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  June 2009 and October 2009 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this matter was less than adequate. 

At the hearing before the undersigned the Veteran was advised of what was needed to substantiate his claims, and what elements remained to be satisfied.  His representative and the undersigned presented questions to him that would elicit testimony to address the unsubstantiated elements of his claims.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain chronic diseases were manifested during an applicable postservice presumptive period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, a VA eye examination is not necessary, as there is no evidence suggesting there may be a nexus between any current glaucoma disability (first diagnosed many years after service) and the Veteran's active duty service.  
The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system) with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding the eyes.  On December 1953 service discharge examination, he reported that he had worn corrective lenses in 1948 for eye strain but he no longer wore them.  He reported no impairment of visual acuity, and his eyes were normal on clinical evaluation.

On March 1954 VA examination, the Veteran's eyes were normal.

On July 1996 VA treatment, the list of current medical problems included glaucoma, noted as having been diagnosed two years earlier (in 1994), for which the Veteran had been using eye drops.  It is not in dispute that he currently has glaucoma.  On March 2005 VA treatment, the Veteran was noted to have undergone cataract surgery.  Subsequent VA treatment records through 2013 reflect ongoing treatment for glaucoma with no opinions stated regarding etiology.

At the October 2013 hearing, the Veteran contended that staying awake day and night and working without sleep in service caused his glaucoma.

The Board finds that there is no competent evidence that relates the Veteran's glaucoma to his service.  Regarding the Veteran's own opinion that his current glaucoma disability is due to his service, he is a layperson (with no demonstrated or alleged expertise in determining a medical nexus); does not offer any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   His unsupported theory of entitlement is mere lay speculation, and has no probative value.  

The Board recognizes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  That is, competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Here, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion relating his glaucoma to service.  An eye disease such as glaucoma is not a disability that can be causally related to alleged circumstances of service (such as prolonged periods without sleep) without medical expertise (in the absence of service onset and continuity).  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  The etiology of glaucoma is a matter of medical complexity.  It is not alleged or shown that glaucoma was manifested in service and has persisted since; the Veteran's statements attempting to otherwise relate the glaucoma to service are not probative evidence in the matter.  

As there is no competent evidence to the effect that the Veteran's glaucoma may be related to his service (or circumstances therein, as alleged), the preponderance of the evidence is against his claim of service connection for open angle glaucoma, and the appeal in the matter must be denied.


ORDER

The appeal seeking service connection for diabetes mellitus and for carpal tunnel syndrome is dismissed.

Service connection for open angle glaucoma is denied.




REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the remaining matters on appeal.  See 38 C.F.R. § 3.159 (2013).

The Veteran alleges that his current gout and arthritis of the back were caused by injuries sustained in service.  At the October 2013 hearing, he contended that these disabilities are a direct result of frostbite he incurred serving in Kumhwa and the mountains of North Korea.  He testified that he self treated for frostbite in service, changing his socks regularly to keep his feet warm and dry.  At the hearing, the Veteran submitted journal articles from the Mayo Clinic documenting that complications of frostbite can include changes in the cartilage between the joints (frostbite arthritis), and that gout is a complex form of arthritis.  The Veteran's wife testified that he has complained about these disabilities the entire time she has known him, since the early 1950s.

Although the STRs do not contain any record of complaints or treatment for frostbite or for gout or arthritis, the Board notes the Veteran's wife's testimony that he has complained of his gout and arthritis symptoms since the time of his separation in service.  The Veteran is entitled to the benefit of the doubt regarding the alleged cold exposure injury in service.  The Board finds that it may reasonably be conceded that the Veteran was exposed to extreme cold temperatures in service.

The Veteran has stated (and is competent to observe) that he has had gout and arthritis symptoms since his separation from service.  Given the medical evidence of current gout and arthritis disabilities, the Medical Journal articles he has submitted, and the lay statements and testimony from the Veteran and his wife that he has experienced continuous symptoms since service, the "low threshold" standard [for when an examination is necessary] endorsed in McLendon is met.  The questions presented (whether the record supports the Veteran's allegations of continuous gout and arthritis symptoms and whether such disabilities are related to cold injury in service are medical questions, and an examination to secure opinions that address these questions is necessary.

Finally, there may be additional VA treatment records not yet associated with the claims file.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claims on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should secure for the record copies of the complete clinical records of all outstanding VA treatment the Veteran has received for arthritis of the back and gout (i.e., all records not already associated with the claims file).  The RO should review the records received, and arrange for any further development suggested by the information therein.  

2.  The RO should then arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of any gout and/or arthritis of the back disabilities found.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) the Veteran's current disabilities of gout and arthritis of the back.

(b) Please identify the likely etiology for each gout and arthritis disability entity diagnosed,?  Specifically, is it at least as likely as not (a 50% or greater probability) that such was incurred in the Veteran's active duty service?  The opinion must specifically include comments as to whether the disability picture presented (by each disability entity diagnosed) is consistent with the Veteran's accounts that he has had such disability ever since his discharge from active service (in 1953), and his allegations that the disabilities were caused by his acknowledged exposure to severe cold in service (and alleged self-treated frostbite).

The examiner must explain the rationale for all opinions.

3.  The RO should then review the record and readjudicate these claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


